DETAILED ACTION
This communication is response to the amendment filed 12/13/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that the cited reference(s) fails to disclose “sending the first source-tracing packet and the first routing information update packet to a second router adjacent to the first router that has a source-tracing capability”, the examiner respectfully disagrees. Nadeau discloses the mechanism provides the identity of the originating router in messages such as a traceroute message to enable responses to the traceroute to reach the originating router (originator) along a multihop pseudowire. Such a mechanism may take the form of an extension to the existing VCCV protocol which allows identification of an originating router (node) for a traceroute message sent via a multihop pseudowire (see Nadeau, ¶ 0008 and ¶ 0026). Nadeau further discloses forwarding the trace message further includes gathering identity 
Thus, Nadeau discloses the idea of “generating a first source-tracing packet for indicating the first router is a source router that generates the first routing information update and sending the first source-tracing packet and the first routing information update packet to a second router adjacent to the first router has a source-tracing capability” as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,721,155 (hereafter Patent ‘155) in view of US Pub. 2015/0124642 to PANI (hereafter PANI). 

Regarding independent claims 1, 7, 8, and 14, Patent ‘155 discloses all the claim limitations with exception of “detecting that a network topology changes; generating in response to the network topology changing, a first routing information update packet”.
However, PANI discloses detecting that a network topology changes; generating in response to the network topology changing, a first routing information update packet (see PANI, ¶ 0010: The network includes a plurality of leaf nodes in communication with a plurality of spine nodes, and the LSPs (interpreted as the routing information update packet) are generated by one or more of the plurality of leaf nodes upon detection of a network topology change in the network; ¶ 0022: when spine nodes 102 have to generate their own LSP, for example, because of topology changes or configuration changes noted at a particular spine node 102, they use a hardware flooding mechanism to forward the LSP to all leaf nodes 104; ¶ 0035: At step 302, each spine node 102 receives LSPs from each leaf node 104 in fabric 112, where the LSPs indicate a change in network topology, for example, one or more spine nodes (e.g., spine node 102A) have failed. At step 304, each spine node 102 then copies the received LSPs and forwards the copies to each of the leaf nodes 104, with the exception of the leaf node 104 from which it received the LSP).


A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0124642 to PANI (hereafter PANI) in view of US Pub. 2009/0113070 to Mehta et al. (hereafter Mehta) and further in view of in view of US Pub. 2007/0025241 to Nadeau et al. (hereafter Nadeau).

Regarding claim 1, PANI discloses a packet transmission method, implemented by a first router, the packet transmission method comprising: 
interpreted as the routing information update packet) are generated by one or more of the plurality of leaf nodes upon detection of a network topology change in the network; ¶ 0022: when spine nodes 102 have to generate their own LSP, for example, because of topology changes or configuration changes noted at a particular spine node 102, they use a hardware flooding mechanism to forward the LSP to all leaf nodes 104; ¶ 0035: At step 302, each spine node 102 receives LSPs from each leaf node 104 in fabric 112, where the LSPs indicate a change in network topology, for example, one or more spine nodes (e.g., spine node 102A) have failed. At step 304, each spine node 102 then copies the received LSPs and forwards the copies to each of the leaf nodes 104, with the exception of the leaf node 104 from which it received the LSP);
PANI does not explicitly disclose generating a first source-tracing packet for indicating the first router is a first source router that generates the first routing information update packet; and sending the first source-tracing packet and the first routing information update packet to a second router adjacent to the first router that has a source-tracing capability.
However, Mehta discloses generating a first routing information update packet (see Mehta, ¶ 0008: a link trace message (LTM) is received at a provider edge (PE) router, where the PE router interfaces an Ethernet and a multi-protocol label switching (MPLS) network; ¶ 0020: when PE 304 receives an LTM from an originating Ethernet 
generating a first source-tracing packet for indicating the first router is a first source router that generates the first routing information update packet (see Mehta, ¶ 0008: the PE router initiates an MPLS trace session, including generating an MPLS trace message based on the LTM message and sending the MPLS trace message to one or more MPLS nodes along a path between the first and second Ethernet nodes within the MPLS network; ¶ 0020: PE 304 initiates an MPLS trace message to the MPLS tunnel which carries the pseudowire (e.g., PE 304-core router 306-core router 307-PE 305) of the MPLS network, which in this example, including core outers 306-307 and PE 305); and 
sending the first source-tracing packet and the first routing information update packet to a second router adjacent to the first router that has a source tracing-capability (see Mehta, ¶ 0008: the PE router initiates an MPLS trace session, including generating an MPLS trace message based on the LTM message and sending the MPLS trace message to one or more MPLS nodes along a path between the first and second Ethernet nodes within the MPLS network; ¶ 0020: PE 304 initiates an MPLS trace message to the MPLS tunnel which carries the pseudowire (e.g., PE 304-core router 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Mehta and incorporate it into the system of PANI to achieve enhanced fault tracing in the communication network (see Mehta, ¶ 0002). 
Mehta does not explicitly disclose the router having source tracing capability. Since Mehta discloses sending MPLS trace message to MPLS nodes, it would have been obvious for the nodes to have tracing capability before sending the tracing packet to the node.
However, Nadeau discloses generating a first source-tracing packet for indicating the first router is a source router that generates the first routing information update packet (see Nadeau, ¶ 0008 and ¶ 0026: the mechanism provides the identity of the originating router in messages such as a traceroute message to enable responses to the traceroute to reach the originating router (originator) along a multihop pseudowire. Such a mechanism may take the form of an extension to the existing VCCV protocol which allows identification of an originating router (node) for a traceroute message sent via a multihop pseudowire); and sending the first source-tracing packet and the first routing information update packet to a second router adjacent to the first router has a source-tracing capability (see Nadeau, ¶ 0017: forwarding the trace message further includes gathering identity information of each node traversed, and aggregating gathered identity information indicative of the path traveled by the trace message. Particular configurations also compute a maximum hop connectivity check by setting the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Nadeau and incorporate it into the system of PANI for improved trace routing in the communication system (see Nadeau, ¶ 0007).

Regarding claim 7, PANI discloses a packet transmission method, implemented by a second router, the packet transmission method comprising: 
receiving a packet from a router after a network topology changes, wherein the packet indicates that the router generates a first routing information update packet (see PANI, ¶ 0010: The network includes a plurality of leaf nodes in communication with a plurality of spine nodes, and the LSPs (interpreted as the routing information update packet) are generated by one or more of the plurality of leaf nodes upon detection of a network topology change in the network; ¶ 0022: when spine nodes 102 have to generate their own LSP, for example, because of topology changes or configuration changes noted at a particular spine node 102, they use a hardware flooding mechanism to forward the LSP to all leaf nodes 104; ¶ 0035: At step 302, each spine node 102 receives LSPs from each leaf node 104 in fabric 112, where the LSPs indicate a change in network topology, for example, one or more spine nodes (e.g., spine node 102A) 
PANI does not explicitly disclose receiving a first source-tracing packet from a first router, wherein the first source-tracing packet indicates that the first router is a source router that generates a first routing information update packet; and sending the first source-tracing packet and the first routing information update packet to a third router adjacent to the second router that has a source-tracing capability.
However, Mehta discloses receiving a first source-tracing packet from a first router, wherein the first source-tracing packet indicates that the first router is a source router that generates a first routing information update packet (see Mehta, ¶ 0008: the PE router initiates an MPLS trace session, including generating an MPLS trace message based on the LTM message and sending the MPLS trace message to one or more MPLS nodes along a path between the first and second Ethernet nodes within the MPLS network; ¶ 0020: PE 304 initiates an MPLS trace message to the MPLS tunnel which carries the pseudowire (e.g., PE 304-core router 306-core router 307-PE 305) of the MPLS network, which in this example, including core outers 306-307 and PE 305); and 
sending the first source-tracing packet and the first routing information update packet to a third router adjacent to the second router that has a source tracing capability (see Mehta, ¶ 0008: the PE router initiates an MPLS trace session, including generating an MPLS trace message based on the LTM message and sending the MPLS trace message to one or more MPLS nodes along a path between the first and second 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Mehta and incorporate it into the system of PANI to achieve enhanced fault tracing in the communication network (see Mehta, ¶ 0002).
Mehta does not explicitly disclose a router that has a source-tracing capability. However, since Mehta disclosed sending source-tracing packet to the third router adjacent router, and the third router reply with an LTR message, it would have been obvious to one of ordinary skill in the art to confirm the source-tracing capability of the second router before sending the source-tracing message.
However, Nadeau discloses sending the first source-tracing packet and the first routing information update packet to a third router adjacent to the second router that has a source-tracing capability (see Nadeau, ¶ 0017: forwarding the trace message further includes gathering identity information of each node traversed, and aggregating gathered identity information indicative of the path traveled by the trace message. Particular configurations also compute a maximum hop connectivity check by setting the incremental hop value to an allowable maximum number of hops to reach the ultimate node; ¶ 0037: PE-1 is the originator and sends a trace message 172 to PE-4. The trace message 172 traverses three hops 172-1, 172-2 and 172-3, during which the HDR-TTL 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Nadeau and incorporate it into the system of PANI for improved trace routing in the communication system (see Nadeau, ¶ 0007).

Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over PANI in view of Mehta and Nadeau and further in view of US Pub. 2016/0277290 to Sivabalan et al. (hereafter Sivabalan).

Regarding claim 16, PANI in view of Mehta and Nadeau discloses the packet transmission apparatus of claim 14, but does not explicitly disclose wherein the second router supports an Interior Gateway Protocol.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Sivabalan and incorporate into PANI to achieve an efficient data routing in the communication system.

Regarding claim 17, PANI in view of Mehta and Nadeau discloses the packet transmission apparatus of claim 14, but does not explicitly disclose wherein the second router supports an Open Shortest Path First (OSPF) protocol.
However, Sivabalan discloses wherein the second router supports an Open Shortest Path First (OSPF) protocol (see Sivabalan, ¶ 0025: head-end router must support an Interior Gateway Protocol ("IGP"), such as Open Shortest Path First ("OSPF") or Intermediate System to Intermediate System ("IS-IS"), to determine topology within its routing domain, and must also support the Border Gateway Protocol (BGP) if paths cross Autonomous System ("AS") boundaries. Adding complex path computation can overwhelm the router CPU. In a PCE-based network, head-end routers continue to support IGP and possibly BGP).


Regarding claim 18, PANI in view of Mehta and Nadeau discloses the packet transmission apparatus of claim 14, but does not explicitly disclose wherein the second router supports an Intermediate System to Intermediate System (IS-IS) protocol.
However, Sivabalan discloses wherein the second router supports an Intermediate System to Intermediate System (IS-IS) protocol (see Sivabalan, ¶ 0025: head-end router must support an Interior Gateway Protocol ("IGP"), such as Open Shortest Path First ("OSPF") or Intermediate System to Intermediate System ("IS-IS"), to determine topology within its routing domain, and must also support the Border Gateway Protocol (BGP) if paths cross Autonomous System ("AS") boundaries. Adding complex path computation can overwhelm the router CPU. In a PCE-based network, head-end routers continue to support IGP and possibly BGP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Sivabalan and incorporate into PANI to achieve an efficient data routing in the communication system.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PANI in view of Mehta and Nadeau and further in view of US Patent 7,496,650 to Previdi et al. (hereafter Previdi).

Regarding claim 19, PANI in view of Mehta and Nadeau discloses the packet transmission apparatus of claim 14, but does not explicitly disclose wherein the first routing information update packet comprises an update of a network topology structure.
However, Previdi discloses wherein the first routing information update packet comprises an update of a network topology structure (see Previdi, Col 18 lines 8-14: a link state protocol or other routing update message is received which indicates a change in network topology and a progressive update indication (i.e., whether or not to expect to receive more associated progressive updates in the future)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the first routing information update packet comprises an update of a network topology structure as taught by Previdi and incorporate it into the system of PANI to achieve an efficiently route traffic in the network (see Previdi, Col 1 lines 55-58).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PANI in view of Mehta and Nadeau and further in view of US Pub. 2018/0097718 to Govindan et al. (hereafter Govindan).

Regarding claim 20, PANI in view of Mehta and Nadeau discloses the packet transmission apparatus of claim 14, but does not explicitly disclose wherein the first routing information update packet comprises a link-state advertisement (LSA).
However, Govindan discloses wherein the first routing information update packet comprises a link-state advertisement (LSA) (see Givindan, ¶ 0009 and ¶ 0015: in OSPF, route update information may be in form of Link State Advertisements (LSAs). Route update information may include, for example, information about neighbors such as neighbor ID, link type, and bandwidth. It may also include information about an interface such as IP address, subnet mask, type of network, and neighboring routers on the link. The route update information may be maintained in a route update database on each router. Each router floods its route update information to all neighbor routers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the first routing information update packet comprises a link-state advertisement (LSA) as taught by Govindan and incorporate it into the system of PANI to achieve an efficiently route traffic in the network.

Allowable Subject Matter
Claims 2-6, 9-13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464